MEMORANDUM2
Anne H. Skinner appeals pro se the district court’s order denying her second motion to reconsider summary judgment for defendant in Skinner’s action alleging medical malpractice under the Federal Tort Claims Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We lack 'jurisdiction to address Skinner’s contentions regarding the merits of the district court’s original entry of judgment because Skinner failed to file a notice of appeal within 60 days of the district court’s order denying her first motion to reconsider. Accordingly, by order dated June 27, 2000, the scope of Skinner’s appeal was limited to denial of her second motion for reconsideration.
“An untimely motion for reconsideration is construed as a motion based on Fed.R.Civ.P. 60(b).” Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 n. 35 (9th Cir.1992). Denial of such a motion is reviewed for abuse of discretion. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). Because Skinner failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment, the district court did not abuse *480its discretion by denying her motion to reconsider. See id. at 1262-63.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.